          Case 2:20-cv-00940-TLN-DB Document 3 Filed 10/09/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANAVI SHARMA,                                     No. 2:20-cv-0940 TLN DB PS
12                        Plaintiff,
13             v.                                        ORDER
14    HOME BUYERS REALTY AND HBR
      RENTALS, et al.,
15

16                        Defendants,
17

18            Plaintiff Janavi Sharma is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

20   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

21   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about being evicted.

22            The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   I.       Plaintiff’s Application to Proceed In Forma Pauperis

27            Plaintiff’s in forma pauperis application makes the financial showing required by 28

28   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
                                                        1
       Case 2:20-cv-00940-TLN-DB Document 3 Filed 10/09/20 Page 2 of 6

 1   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny
 2   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed
 3   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d
 4   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th
 5   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th
 6   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed
 7   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous
 8   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the
 9   District Court to examine any application for leave to proceed in forma pauperis to determine
10   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,
11   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).
12          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of
13   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to
14   state a claim on which relief may be granted, or seeks monetary relief against an immune
15   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an
16   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.
17   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
18   complaint as frivolous where it is based on an indisputably meritless legal theory or where the
19   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).
20          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
21   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
22   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as
23   true the material allegations in the complaint and construes the allegations in the light most
24   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
25   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
26   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
27   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true
28   ////
                                                         2
       Case 2:20-cv-00940-TLN-DB Document 3 Filed 10/09/20 Page 3 of 6

 1   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
 2   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
 3          The minimum requirements for a civil complaint in federal court are as follows:
 4                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 5                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 6                  judgment for the relief the pleader seeks.
 7   Fed. R. Civ. P. 8(a).
 8   II.    Plaintiff’s Complaint
 9          Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing
10   that plaintiff is entitled to relief. In this regard, the complaint simply alleges in vague and
11   conclusory terms that plaintiff “was wrongfully evicted” and “strongly believe[s]” it was “carried
12   out due to retaliation by [plaintiff’s] ex husband[.]” (Compl. (ECF No. 1) at 14.) The complaint
13   also alleges that defendant HBR Rentals failed to return plaintiff’s calls, and that plaintiff’s
14   “privacy” was violated when “construction crew barged in without permission[.]” (Id.) The
15   complaint fails to identify a claim asserted against a named defendant and fails to allege facts in
16   support of that claim.
17          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a
18   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
19   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.
20   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels
21   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor
22   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual
23   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,
24   557). A plaintiff must allege with at least some degree of particularity overt acts which the
25   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.
26          The complaint does assert that the court has federal question jurisdiction over this action
27   pursuant to two statutes pertaining to the Fair Housing Act, 42 U.S.C. § 3601, (“FHA”), et. seq.
28   (Compl. (ECF No. 1) at 4.) The FHA prohibits discrimination against “any person in the terms,
                                                   3
       Case 2:20-cv-00940-TLN-DB Document 3 Filed 10/09/20 Page 4 of 6

 1   conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities
 2   in connection therewith, because of race, color, religion, sex, familial status, or national origin,”
 3   42 U.S.C. § 3604(b), or “because of a handicap,” 42 U.S.C. § 3604(f)(2). “To state a claim under
 4   § 3604, a plaintiff must show that he or she was subjected to different ‘terms, conditions, or
 5   privileges because of a protected status.’” Cabrera v. Alvarez, 977 F.Supp.2d 969, 975 (N.D. Cal.
 6   2013) (citing 42 U.S.C. § 3604(b)). “To make out a claim of discrimination based on failure to
 7   reasonably accommodate, a plaintiff must demonstrate that (1) he suffers from a handicap as
 8   defined by the FHAA; (2) defendants knew or reasonably should have known of the plaintiff’s
 9   handicap; (3) accommodation of the handicap ‘may be necessary’ to afford plaintiff an equal
10   opportunity to use and enjoy the dwelling; and (4) defendants refused to make such
11   accommodation.” Giebeler v. M & B Associates, 343 F.3d 1143, 1147 (9th Cir. 2003)
12   III.      Leave to Amend
13             For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned
14   has carefully considered whether plaintiff may amend the complaint to state a claim upon which
15   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,
16   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d
17   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,
18   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the
19   court does not have to allow futile amendments).
20             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff
21   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts
22   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,
23   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.
24   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to
25   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be
26   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.
27   1988)).
28   ////
                                                         4
         Case 2:20-cv-00940-TLN-DB Document 3 Filed 10/09/20 Page 5 of 6

 1           Here, given the complaint’s vague and conclusory allegations the undersigned cannot yet
 2   say that it appears beyond doubt that leave to amend would be futile. Plaintiff’s complaint will
 3   therefore be dismissed, and plaintiff will be granted leave to file an amended complaint. Plaintiff
 4   is cautioned, however, that if plaintiff elects to file an amended complaint “the tenet that a court
 5   must accept as true all of the allegations contained in a complaint is inapplicable to legal
 6   conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
 7   conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While legal conclusions can
 8   provide the complaint’s framework, they must be supported by factual allegations.” Id. at 679.
 9   Those facts must be sufficient to push the claims “across the line from conceivable to
10   plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).
11           Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an
12   amended complaint complete. Local Rule 220 requires that any amended complaint be complete
13   in itself without reference to prior pleadings. The amended complaint will supersede the original
14   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,
15   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption
16   and identified in the body of the complaint, and each claim and the involvement of each
17   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file
18   must also include concise but complete factual allegations describing the conduct and events
19   which underlie plaintiff’s claims.
20                                             CONCLUSION
21           Accordingly, IT IS HEREBY ORDERED that:
22           1. The complaint filed May 7, 2020 (ECF No. 1) is dismissed with leave to
23   amend. 1
24           2. Within twenty-eight days from the date of this order, an amended complaint shall be
25   filed that cures the defects noted in this order and complies with the Federal Rules of Civil
26   ////
27
     1 Plaintiff need not file another application to proceed in forma pauperis at this time unless
28   plaintiff’s financial condition has improved since the last such application was submitted.
                                                         5
         Case 2:20-cv-00940-TLN-DB Document 3 Filed 10/09/20 Page 6 of 6

 1   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number
 2   assigned to this action and must be titled “Amended Complaint.”
 3           3. Failure to comply with this order in a timely manner may result in a recommendation
 4   that this action be dismissed.
 5   DATED: October 8, 2020                                /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     2Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                        6
